DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Kodama (US 2016/0235511) as set forth in the previous office action mailed 1/27/2022, Kodama fails to disclose a portion of the front surface of the lamp support structure and the portion of the front surface of the guard component being level at the interface (see figure 1, which along the cross-section line 5-5 shows in figure 5 the support surface of the guard component overlaps the front surface of the lamp support structure and does not discuss the interface being level in the specification). Guivernau (ES2536591B1) discloses the overmolding of a guard component formed of elastomeric material, but fails to clearly/explicitly disclose the front surface lamp support structure and the guard component being level and as stated in applicant’s arguments a rib can be seen between the surface 11 of the splint 1 and the outer surface of the housing 8 in figure 3. As such, applicant’s arguments are considered persuasive and the prior art of record fails to disclose or render obvious an interface between the front surface of the lamp support structure and the support surface of the guard in combination with all additionally recited limitations of claims 1 and 16.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772